          Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 1 of 9 PageID: 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
______________________________________________________
SGT. NASHYRAH DAY                                      : CIVIL ACTION NO.:
            Plaintiff                                  :
       vs.                                             :
                                                       :
NEW JERSEY DEPARTMENT OF CORRECTIONS                   :
Lt. MICHELLE BRENNER                                   :
            Defendants                                 :
______________________________________________________:


                               COMPLAINT AND JURY DEMAND

     I.      INTRODUCTION


1.        Plaintiff, Sgt. Nashyrah Day, claims sums in excess of Three Hundred Thousand Dollars

($300,000) in damages and upon her causes of action, aver as follows.

2.        This action for monetary damages and other appropriate relief is brought by Plaintiff to

redress violations of Plaintiff’s rights under the United States Constitution, federal and state laws

by the Defendants.

3.        This action arises under the Civil Rights Act, Title VII, 42 USC Section 2000e et seq.,

Civil Rights Act Section 1981 asserted through Section 1983, the Fourteenth Amendment of the

United States Constitution and the New Jersey Law Against Discrimination, which prohibit

discrimination in employment on the basis of race and gender, and retaliation for engaging in

protected activities and is brought by Plaintiff to redress arbitrary, malicious, reckless, improper,

unlawful, willful, deliberate and intentional race discrimination and retaliation by the Defendants

against Plaintiff.




                                                  1
             Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 2 of 9 PageID: 2




       II.      JURISDICTION, VENUE AND PARTIES


4.           The jurisdiction of this Court is invoked pursuant to Title 28 U.S.C. 1331, which

provides for the original jurisdiction of Plaintiff’s claims arising under the laws of the United

States of America. This Court also has supplemental jurisdiction over the state law claims

asserted in this action.

5.           The venue of this Court is proper pursuant to the dictates of Title 28 U.S.C. 1391(c).

6.           Plaintiff has exhausted her administrative remedies under Title VII before bringing this

civil action. On February 26, 2021, the EEOC issued Plaintiff her right to sue Defendant New

Jersey Department of Corrections regarding her Title VII claim. Attached hereto is a copy of the

Right to Sue notice from the EEOC.

7.           Plaintiff resides in Paulsboro Township, Gloucester County, New Jersey.

8.           Defendant, New Jersey Department of Corrections, (“NJDOC”) is an agency of the State

of New Jersey, and at all times relevant to the issues in this case had its facility located at South

Woods State Prison, 215 South Burlington Road, Bridgeton, NJ 08302.

9.           Defendant, Lt. Michelle Brenner, is a Caucasian female adult individual and at all times

relevant hereto was Plaintiff’s supervisor at the South Woods State Prison.



III.                BRIEF STATEMENT OF FACTS



10.          Plaintiff, Sgt. Nashyrah Day, is an African-American female, and is currently employed

by Defendant NJDOC, working out of South Woods State Prison, Cumberland County, New

Jersey.

11.          Plaintiff started working for NJDOC on or about July 28, 2004 as a Corrections Officer.


                                                      2
       Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 3 of 9 PageID: 3




12.    On September 17, 2017, Plaintiff was promoted to the position of Sergeant.

13.    On or about February 3, 2020, Plaintiff’s supervisor, Lt. Michelle Brenner instructed

Plaintiff that effective February 29, 2020, Plaintiff will no longer be permitted to have reciprocal

with other sergeants to switch her shifts.

14.    Lt. Brenner did not subject Caucasian male Sergeants, Donnie Tomlin and David Ripa, to

denial of reciprocals.

15.    Reciprocal is an employment benefit provider by Defendant NJDOC where supervisors

are able to amicably switch their shifts with other supervisors so as to gain extra days off.

16.    Lt. Brenner consistently used this employment benefit of reciprocal to switch her shift

with other supervisors.

17.    At a meeting between Plaintiff and Lt. Brenner on February 3, 2020, Plaintiff complained

to Lt. Brenner that her denial of reciprocal to Plaintiff was discriminatory as compared to

Plaintiff’s Caucasian co-workers.

18.    On February 16, 2020, Plaintiff filed an internal complaint of racial and gender motivated

discriminatory treatment against her by Lt. Brenner with NJDOC’s Equal Employment Division

(“EED”), including the denial of reciprocal employment benefits as compared to her Caucasian

and male co-workers.

19.    In her EED complaint, Plaintiff asserted claims of racial disparate treatment, racially

motivated harassment, hostile work environment and retaliation.

20.    On March 15, 2020, Major Thomas Cann (w/m) spoke with Plaintiff about Plaintiff’s

EED complaint and asked Plaintiff to pull the EED complaint and he would meet with Plaintiff

to address her complaint against Lt. Brenner.




                                                  3
       Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 4 of 9 PageID: 4




21.    On March 16, 2020, at an interview with the EED Investigator, Ms. Colucci, Plaintiff

informed Ms. Colucci that she had spoken with Major Cann and as a result would pull the

internal EED complaint.

22.    However, Major Cann failed to address Plaintiff’s complaint against Lt. Brenner. To the

contrary, on March 23, 2020, Plaintiff was subjected to retaliatory disciplinary investigation by

NJDOC.

23.    Lt. Scott Hughes (w/m) initiated a retaliatory investigation about the same incidents

Plaintiff complained about in her February 16, 2020 EED complaint.

24.    On April 1, 2020, NJDOC issued Plaintiff a retaliatory disciplinary action regarding the

same issues Plaintiff complained about in her February 16, 2020 EED complaint.

25.    Subsequent to her protected activities, Plaintiff was subjected to persistent retaliatory

harassment and hostile work environment, retaliatory administrative investigations based on

repeated false allegations by Plaintiff’s subordinates, SCPO Michael Gallagher and SCPO

Klingberg, spreading false rumors about Plaintiff for the purpose of embarrassing and

intimidating Plaintiff, without Defendants taking remedial actions against these Caucasian

subordinates of Plaintiff.

26.    On July 5, 2020, Plaintiff filed another EED complaint of race and gender discrimination

and retaliatory hostile work environment with NJDOC’s Equal Employment Division.

27.    However, no immediate remedial action was taken by Defendants with regards to the

continuous and persistent retaliatory hostile work environment Plaintiff was been subjected to.

28.    On August 28, 2020, Plaintiff filed her EEOC Charge of race and gender Discrimination

and retaliation with the United States Equal Employment Opportunity Commission (“EEOC”).




                                                 4
       Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 5 of 9 PageID: 5




29.    On November 4, 2020, Defendant NJDOC served Plaintiff with a letter advising Plaintiff

that Defendant had received a copy of Plaintiff’s EEOC charge with regards to discrimination

and retaliation by Defendant Lt. Brenner, and that Defendant would now be conducting an

investigation into Plaintiff’s race discrimination and retaliation claims against Lt. Brenner and

Plaintiff’s subordinates; which were the same complaints Plaintiff had previously filed with

Defendant NJDOC in February 2020 and July 2020, but Defendant failed to investigate and

failed to take any remedial actions.

30.    Following Plaintiff’s filing her EEOC Charge, Defendant continued to subject Plaintiff to

retaliatory harassment and hostile work environment, including but not limited to false

allegations of misconduct against Plaintiff, with the intention to subject Plaintiff to disciplinary

actions.



IV                             STATEMENT OF CLAIM

      COUNT ONE- TITLE VII VIOLATION–RACE/GENDER DISCRIMINATION
                      Plaintiff v. NJDOC Only

31.    Plaintiff incorporates by reference all allegations alleged in paragraphs 1 through 30

above as if same were fully set forth at length herein.

32.    The acts and conducts of Defendant NJDOC through its officers, supervisors and officials

as stated above where Plaintiff was subjected to gender and or racially discriminatory denial of

reciprocals, racially motivated harassment and hostile work environment and denial of benefits

and privileges of her employment was a violation of the Civil Rights Act, 42 U.S.C. Section

2000e, et seq.




                                                  5
       Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 6 of 9 PageID: 6




33.    As a direct and proximate result of the said discriminatory practices of Defendant

NJDOC in violation of Title VII, Plaintiff has sustained loss of wages and earnings, loss of

benefits, as well as mental anguish, emotional distress, humiliation, and damage to reputation.

                         COUNT TWO- TITLE VII VIOLATION- RETALIATION
                                     Plaintiff v. NJDOC Only

34.    Plaintiff incorporates by reference all allegations alleged in paragraphs one 1 through 33

above as if same were fully set forth at length herein.

35.    The acts and conducts of Defendant NJDOC through its officers, supervisors and officials

as stated above where Plaintiff was subjected to retaliatory disciplinary actions, retaliatory

harassment and hostile work environment because she engaged in protected activities under Title

VII were violations of the statute.

36.    As a direct and proximate result of the said retaliatory acts and conducts of the Defendant

in violation of this statute, Plaintiff has sustained loss of wages and earnings, loss of benefits,

loss of back pay, as well as mental anguish, emotional distress, humiliation, and damage to

reputation.



      COUNT THREE- NJ LAD VIOLATION –RACE/GENDER DISCRIMINATION
                          Plaintiff v. All Defendants

37.    Plaintiff incorporates by reference all allegations alleged in paragraphs one 1 through 36

above as if same were fully set forth at length herein.

38.    The acts and conducts of Defendants as stated above where Plaintiff was subjected to

gender and or racially discriminatory practices in the benefits and privileges of her employment

was a violation of the New Jersey Law Against Discrimination (NJLAD).




                                                   6
           Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 7 of 9 PageID: 7




39.        Defendant Lt. Brenner aided and abetted the violation of this statute and Plaintiff’s rights

to be free from race and gender discrimination in her work place.

40.        As a direct and proximate result of the said discriminatory practices of Defendants in

violation of the NJLAD, Plaintiff has sustained loss of wages and earnings, loss of benefits, as

well as mental anguish, emotional distress, humiliation, and damage to reputation.

                     COUNT FOUR- NJLAD VIOLATION –RETALIATION
                               Plaintiff v. All defendants

41.        Plaintiff incorporates by reference all allegations alleged in paragraphs 1 through 40

above as if same were fully set forth at length herein.

42.        The acts and conduct of Defendants as stated above where Plaintiff was subjected to

adverse employment actions by Defendants because she engaged in protected activities under the

New Jersey Law Against Discrimination were violations of the New Jersey Law Against

Discrimination.

43.        Defendants Lt. Brenner aided and abetted the violation of this statute and Plaintiff’s

rights to be free from retaliatory actions because she engaged in protected activities under this

statute.

44.        As a direct and proximate result of the said retaliatory practices by Defendants in

violation of NJLAD, Plaintiff has sustained loss of wages and earnings, loss of benefits, loss of

back pay, front pay, as well as mental anguish, emotional distress, humiliation, and damage to

reputation.

                          COUNT FIVE- SECTION 1983 VIOLATIONS
                              Plaintiff v. Defendants

45.         Plaintiff incorporates by reference all allegations alleged in paragraphs 1 through 44

as ifsame were fully set forth at length herein.


                                                    7
          Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 8 of 9 PageID: 8




46.       Defendants violated Plaintiff’s Constitutional rights under the Equal Protection Clause

by denying her equal protection of her employment rights and benefits because of her race and

gender.

47.       Defendants violated Plaintiff’s Fourteenth Amendment rights when Defendants

deprived her of equal employment rights while acting under the color of state law.

48.       Defendant Lt. Brenner violated Plaintiff’s rights under the Civil Rights Act, 42 USC

Section 1981by discriminating against Plaintiff because of her race, while acting under color

of state law.

49.       Plaintiff complained to Defendant NJDOC about being subjected to racially

motivated employment actions and retaliatory actions, but Defendant NJDOC failed to take

immediate remedial actions in response to Plaintiff’s complaints.

50.       Defendant NJDOC acquiesced in the racial discriminatory and retaliatory practices

that Plaintiff was subjected to.

51.       Defendant NJDOC failed to train, supervise and discipline its officers against race

discriminatory and retaliatory practices.

52.       Defendant NJDOC has a custom and practice of race discriminatory and retaliatory

practices.

53.       Defendants violated Plaintiff’s Constitutional and federal statutory rights by

subjecting her to retaliatoryadverse actions because she engaged in protected activities

under the Constitution and federal Civil Rights Act.

54.       The acts and conducts of the Defendants as stated above where Plaintiff was subjected

to adverse employment actions because of her race and gender and because she engaged in

protected activities are violations of the Civil Rights Act42 U.S. C. Section 1983.


                                                  8
       Case 1:21-cv-09986 Document 1 Filed 04/21/21 Page 9 of 9 PageID: 9




55.     As a direct and proximate result of said violation of the Civil Rights Act, Plaintiff has

sustained loss of wages and earnings, loss of benefits, loss of future earning power, loss of

back pay, front pay, and interest due therein as well as mental anguish, emotional distress,

humiliation, and damagesto reputation.



PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully demands judgment against Defendants and request that this

Honorable Court:

A.     Enter judgment against Defendants for back pay, front pay, loss of income, loss of

       benefits, pre and post judgment interests, costs of suit, compensatory damages, punitive

       damages, attorneys’ fees and expert witness fees as permitted by law; and

B.     Award such other relief, as the Court may deem necessary and just, including but not

       limited to an Order to make whole.


                                    JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all questions of fact raised by this Complaint.


                                                    /s/ Olugbenga O. Abiona
                                              ____________________________
                                                    Olugbenga O. Abiona, Esquire
                                                    P.O. Box 3326
                                                    Cherry Hill, NJ 08034
                                                    (215) 625-0330
                                                    Attorney Id: 017281989
                                                    Attorney for Plaintiff
Dated: April 21, 2021




                                                 9
